— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 6, 1988, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims with respect to portions of the prosecutor’s summation are for the most part unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Moreover, the prosecutor’s comments constituted fair response to defense counsel’s summation (see, People v Hopkins, 58 NY2d 1079; People v Allen, 121 AD2d 453, affd 69 NY2d 915). Consequently, we disagree with the defendant’s contention that the prosecutor engaged in conduct during summation which deprived him of a fair trial.
We find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.